DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-13, and 21-35 are pending.
Claims 21—25 are withdrawn from further consideration as being directed to non-elected inventions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-13, and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2011/162046 to Yamamura et al. cited in Information Disclosure Statement filed 18 September 2017 (herein Yamamura, European Publication EP 2583994 is being used as an English .
Regarding claim 1
Yamamura is silent as to a preferred amount the PDLA to be added to the PLLA for nucleation purposes.
Schmidt teaches the blending of small amounts of PDLA into PLLA to facilitate crystallization nucleation (abstract).  Schmidt teaches that from 0.25 to 15 wt% PDLA can be added to PLLA with respect to the amount of PLLA/PDLA present (abstract).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art to use the small amount of PDLA taught by Yamamura in the concentrations taught by Schmidt because it would realize a 150-fold to 5 order of magnitude increase in nucleation sites as compared to no nucleating agent (page 312, left column).
Combining the amount of PLA resin (A) taught by Yamamura, 40-85 wt%, with the amount of PDLA in a PLLA/PDLA blend, 0.25-15 wt%, one arrives at a content of PLLA of 34-84.9 wt% and a content of PDLA of 0.1-6 wt% with respect to the total composition.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding the degree of crystallization, Yamamura teaches that the composition exhibits at least one crystallization peak in the temperature range of 105°C to 160°C (paragraph 0009).  Furthermore, Yamamura as modified according to Schmidt teaches a composition made of substantially similar materials in substantially overlapping concentrations as the claimed invention; therefore, one of ordinary skill in the art would reasonably expect them to have substantially similar properties.
Regarding claims 3, 29, and 30, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
As discussed above, combining the teachings of Yamamura and Schmidt yields a content of PLLA of 34-84.9 wt% and a content of PDLA of 0.1-6 wt% with respect to the total composition as well as a content of PDLA of 0.25-15 wt% PDLA with respect to the amount of PLLA and PDLA.  It has been held 
Regarding claim 4, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
As discussed above, Yamamura teaches that polyester resin (B) is present at 10 to 40 wt% based on the total composition (paragraph 0038). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 5, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
As discussed above, Yamamura teaches that plasticizer (C) is present at 5 to 30 wt% (paragraph 0054) and can be a block copolymer (paragraph 0044) having a polyhydroxybutyrate segment (paragraph 0048) which meets the limitations of the recited organic filler.  Yamamura teaches that the composition can further comprise 0.1-20 wt% (paragraph 0082) of a further nucleating agent such as talc, clay, mica, and kaolinites (paragraph 0078) which meets the limitations of the recited inorganic filler.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 6 and 7, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
Yamamura teaches that polyester (B) can be an aliphatic-aromatic polyester such as poly(butylene-succinate-terephthalate) or poly(butylene-adipate-terephthalate) (paragraph 0036) which is a polyester based on 1,4-butanediol, succinic acid or adipic acid, and terephthalic acid.
Yamamura is silent as to polyester (B) being a statistical polyester; however, Yamamura teaches that ECOFLEX is a suitable polyester (paragraph 0138) which the instant specification discloses to be meet the requirements of the instant polyester (instant specification, page 18, lines 16-17).  Therefore, 
Regarding claim 8, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
As discussed above, Yamamura teaches that plasticizer (C) be a block copolymer (paragraph 0044) having a polyhydroxybutyrate segment (paragraph 0048) which meets the limitations of the recited organic filler.  Yamamura teaches that the composition can further a further nucleating agent such as talc, clay, mica, and kaolinites (paragraph 0078) which meets the limitations of the recited inorganic filler.
Regarding claim 9, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
Yamamura teaches that polylactic acids are made from plant-derived biomass materials (paragraph 0002).  Therefore, the composition of Yamamura as modified according to Schmidt uses an amount of biobased carbon that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 10, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
Yamamura teaches that the film is biodegradable (paragraphs 0028, 0034, 0038, 0041, and 0057).
Regarding claims 11-13, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
Yamamura teaches that the composition exhibits at least one crystallization peak in the temperature range of 105°C to 160°C (paragraph 0009).  Furthermore, Yamamura as modified according to Schmidt teaches a composition made of substantially similar materials in substantially overlapping 
Regarding claims 31-35, Yamamura and Schmidt teach all the limitations of claim 1 as discussed above.
Yamamura as modified according to Schmidt teaches a composition made of substantially similar materials in substantially overlapping concentrations as the claimed invention; therefore, one of ordinary skill in the art would reasonably expect them to have substantially similar properties.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2011/162046 to Yamamura et al. cited in Information Disclosure Statement filed 18 September 2017 (herein Yamamura, European Publication EP 2583994 is being used as an English equivalent) in view of “Polylactide Stereocomplex Crystallites as Nucleating Agents for Isotactic Polylactide” by Schmidt et al. cited in previous Office action (herein Schmidt).
Regarding claim 26, Yamamura teaches a composition comprising a polylactic acid resin (A), a polyester resin (B), and a plasticizer (B) (abstract).  Yamamura teaches that a polylactic acid (herein PLA) resin comprises L- or D-lactic acid units as the main constituent (paragraph 0021) wherein the amount of L-lactic acid units in poly-L-lactic acid (herein PLLA) and amount of D-lactic acid units in poly-D-lactic acid (herein PDLA) is from 85-100 mol% (paragraph 0024) which overlaps the ranges recited in instant claim 26.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Yamamura teaches that a low content of D-lactic acid units in PLLA results in a high crystallinity (paragraph 0023).  Yamamura also teaches that in a preferred embodiment, PLA resin (A) is a mixture of crystalline PLA and amorphous PLA (paragraph 0027); however, one of ordinary skill in the art would recognize that this strongly implies an embodiment containing just crystalline PLA.  Yamamura teaches that PLA resin (A) makes up from 40 to 85 wt% of the total composition (paragraph 0033) and that when PLA resin (A) is a PLLA, it is preferred to admix a small 
Yamamura is silent as to a preferred amount the PDLA to be added to the PLLA for nucleation purposes.
Schmidt teaches the blending of small amounts of PDLA into PLLA to facilitate crystallization nucleation (abstract).  Schmidt teaches that from 0.25 to 15 wt% PDLA can be added to PLLA with respect to the amount of PLLA/PDLA present (abstract).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art to use the small amount of PDLA taught by Yamamura in the concentrations taught by Schmidt because it would realize a 150-fold to 5 order of magnitude increase in nucleation sites as compared to no nucleating agent (page 312, left column).
Regarding the exothermic peak, the composition taught by Yamamura as modified according to Schmidt uses the same materials in concentrations that substantially overlap the composition of the inventive example (instant specification, page 20, lines 4-15 and Fig 4) which applicant discloses as having the required DCS peaks.  Therefore, one of ordinary skill in the art would reasonably expect that the composition of Yamamura as modified according to Schmidt would also have peaks that meet the limitations of the instant claims.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2011/162046 to Yamamura et al. cited in Information Disclosure Statement filed 18 September 2017 (herein Yamamura, European Publication EP 2583994 is being used as an English equivalent) in view of “Polylactide Stereocomplex Crystallites as Nucleating Agents for Isotactic Polylactide” by Schmidt et al. cited in previous Office action (herein Schmidt).
Regarding claims 27 and 28, Yamamura teaches a composition comprising a polylactic acid resin (A), a polyester resin (B), and a plasticizer (B) (abstract).  Yamamura teaches that a polylactic acid (herein PLA) resin comprises L- or D-lactic acid units as the main constituent (paragraph 0021) wherein the amount of L-lactic acid units in poly-L-lactic acid (herein PLLA) and amount of D-lactic acid units in poly-D-lactic acid (herein PDLA) is from 85-100 mol% (paragraph 0024) which overlaps the ranges recited in instant claim 27.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Yamamura teaches that a low content of D-lactic acid units in PLLA results in a high crystallinity (paragraph 0023).  Yamamura also teaches that in a preferred embodiment, PLA resin (A) is a mixture of crystalline PLA and amorphous PLA (paragraph 0027); however, one of ordinary skill in the art would recognize that this strongly implies an embodiment containing just crystalline PLA.  Yamamura teaches that PLA resin (A) makes up from 40 to 85 wt% of the total composition (paragraph 0033) and that when PLA resin (A) is a PLLA, it is preferred to admix a small amount of PDLA to aid in nucleation by forming stereocomplex crystals (paragraph 0029).  Yamamura teaches that polyester resin (B) is present at 10 to 40 wt% based on the total composition (paragraph 0038).  Yamamura also teaches that plasticizer (C) is present at 5 to 30 wt% (paragraph 0054) and can be a block copolymer (paragraph 0044) having a polyhydroxybutyrate segment (paragraph 0048) which meets the limitations of the recited organic filler.  Yamamura teaches that the composition can further comprise 0.1-20 wt% (paragraph 0082) of a further nucleating agent 
Yamamura is silent as to a preferred amount the PDLA to be added to the PLLA for nucleation purposes.
Schmidt teaches the blending of small amounts of PDLA into PLLA to facilitate crystallization nucleation (abstract).  Schmidt teaches that from 0.25 to 15 wt% PDLA can be added to PLLA with respect to the amount of PLLA/PDLA present (abstract).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art to use the small amount of PDLA taught by Yamamura in the concentrations taught by Schmidt because it would realize a 150-fold to 5 order of magnitude increase in nucleation sites as compared to no nucleating agent (page 312, left column).
Regarding the exothermic peak, the composition taught by Yamamura as modified according to Schmidt uses the same materials in concentrations that substantially overlap the composition of the inventive example (instant specification, page 20, lines 4-15 and Fig 4) which applicant discloses as having the required DCS peaks.  Therefore, one of ordinary skill in the art would reasonably expect that the composition of Yamamura as modified according to Schmidt would also have peaks that meet the limitations of the instant claims.
Response to Amendment
In view of Applicant’s amendments filed 2 November 2020, previous rejection of claims 1, 3-13, and 29-35 under 35 U.S.C. 112(b) is hereby withdrawn.
Applicant's arguments filed 2 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that the content of poly-L-lactic acid and poly-D-lactic acid in the PLLA and PDLA, respectively, are outside the claimed range of greater than 98% (Remarks, pages 8-9).  As discussed in the rejection above, Yamamura teaches ranges of greater than 50 mol% to 100 mol% of each monomer in their respective polymers which overlaps the claimed range.  While a substantial portion of the ranges taught by Yamamura does indeed fall outside the claimed ranges, the ranges taught by Yamamura overlap nonetheless.
Applicant argues that because Yamamura teaches a preferable embodiment having a crystalline PLA-based resin and an amorphous PLA-based resin, it does not teach the claimed composition (Remarks, pages 9-10).  As discussed in the rejection above, Yamamura teaches that such an embodiment is a only preferred embodiment and that when PLA resin (A) is a PLLA, it is preferred to admix a small amount of PDLA to aid in nucleation by forming stereocomplex crystals (paragraph 0029).   A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.
Applicant argues that because Yamamura teaches an embodiment wherein the PLA-based resin is a block copolymer, Yamamura does not teach the claimed composition (Remarks, page 10).  As discussed in the rejection above, Yamamura teaches that such an embodiment is a only preferred embodiment and that when PLA resin (A) is a PLLA, it is preferred to admix a small amount of PDLA to aid in nucleation by forming stereocomplex crystals (paragraph 0029).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.
Applicant argues that because Yamamura teaches an embodiment wherein non-lactic acid monomers can be incorporated, Yamamura does not teach the claimed composition (Remarks, pages 10-11).  As discussed in the rejection above, Yamamura teaches that such an embodiment is a only preferred embodiment and that when PLA resin (A) is a PLLA, it is preferred to admix a small amount of PDLA to aid in nucleation by forming stereocomplex crystals (paragraph 0029).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.  Furthermore, the ranges Applicant cites, 0-30 mol% and 0-10 mol%, include 0% as a possible amount of non-lactic acid monomer content.  Therefore, Yamamura explicitly teaches that no such monomers need to be included in the polymers.
Applicant argues that the claimed invention provides a solution to problems with PLA resins of the prior art and achieves specific and unique properties (Remarks, pages 11-12).  Applicant has cited no evidence of unexpected results.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).
Applicant argues that Schmidt teaches a composition that consists of PLLA and PDLA and therefore teaches that no filler should be included which constitutes a teaching away from the claimed invention (Remarks, pages 12-13).  Schmidt teaches that PDLA is a better nucleating agent than talc for PLLA resin.  There is no teaching in Schmidt either way regarding the use of talc as a filler in polymer compositions.  Therefore, one cannot use the teachings of Schmidt to make a judgement on the efficacy of talc as a filler in PLA compositions.  As such, while Schmidt may teach away from using talc as a nucleating agent, Schmidt does not teach away from including talc as a filler as taught by Yamamura. 
Applicant argues that one would not be motivated to modify Yamamura according to Schmidt because Schmidt teaches the use of PDLA as an alternative to using inorganic fillers and only describes 
Applicant argues that because Schmidt teaches the exclusion of a nucleating inorganic filler and because the inclusion of an inorganic filler and forming stereocomplexes of PLLA and PDLA would lead to unpredictable and erratic crystallization, one of ordinary skill in the art would not be able to follow the teachings of Yamamura and Schmidt to arrive at the claimed invention and that such a combination is impermissible hindsight (Remarks, pages 14-15).  Schmidt does not discuss the exclusion of a nucleating inorganic filler.  Schmidt teaches that PDLA is a superior nucleating agent to talc.  Schmidt’s teachings regarding talc, an inorganic compound, is limited only to its role as a nucleating agent and does not touch on using talc as a filler.  Furthermore, Applicant has provided no showing of evidence to demonstrate the unpredictability or erratic nature of the .inclusion of an inorganic filler and forming stereocomplexes of PLLA and PDLA.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783